Action to recover damages for personal injuries, medical expenses and loss of services. The infant appellant was playing in a public school yard to which he had returned after school hours. After finishing play, he was about to leave the yard when he was struck by a bicycle ridden by a playmate. After trial by the court without a jury, the complaint was dismissed on the merits. Judgment unanimously affirmed, with costs. (Kantor v. City of New York, 251 App. Div. 454.) Present — Wenzel, Acting P. J., MacCrate, Beldoek, Murphy and Ughetta, JJ.